NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

YUEYU CUI,                                       No. 12-72414

               Petitioner,                       Agency No. A088-112-408

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Yueyu Cui, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Chen’s
request for oral argument.
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th Cir. 2007).

We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because Cui

failed to establish it is more likely than not that she would be tortured by or with

the consent or acquiescence of the government if returned to China. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      However, substantial evidence does not supports the agency’s finding that

Cui does not hold a political opinion opposing China’s policy regarding illegal

aliens from North Korea. See id. at 1192-93; see also Sangha v. INS, 103 F.3d
1482, 1488 (9th Cir. 1997) (an applicant’s testimony can establish her political

beliefs). Accordingly, we grant the petition for review with respect to Cui’s

asylum and withholding of removal claims and we remand for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).




                                           2                                    12-72414
      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.

      SILVERMAN, Circuit Judge, dissenting.

      I respectfully dissent. I would deny the petition for review as to all of Cui’s

claims.




                                          3                                    12-72414